This is a petition for a rehearing.
The questions presented by the first, second, third, fifth, sixth, seventh and eighth exceptions were disposed of when we construed section 1889 and subdivision 8 of section 1893 of the Code of Laws; and the appellant's attorneys did not argue the fourth exception further than to say: "It having been substantially touched in our treatment of the other exceptions, the same will not here be treated separately."
The findings of fact and conclusions of law by the master and Circuit Judge are in nowise involved by this appeal, as to the credits upon the mortgage and the amount remaining due thereon.
It cannot, therefore, be successfully contended that any material question was overlooked. The petition is dismissed and the order staying the remittitur revoked.